IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


LUCINDA A. CARDINALE AND IOLA          : No. 150 WAL 2017
HUGNEY, ON BEHALF OF                   :
THEMSELVES AND ON BEHALF OF ALL        :
THOSE SIMILARLY SITUATED               : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
R.E. GAS DEVELOPMENT, LLC, AND         :
REX ENERGY CORPORATION                 :
                                       :
                                       :
PETITION OF: R.E. GAS                  :
DEVELOPMENT, LLC, AND REX              :
ENERGY CORPORATION                     :

MARY R. BILLOTTE, ON BEHALF OF         : No. 151 WAL 2017
HERSELF AND ON BEHALF OF ALL           :
THOSE SIMILARLY SITUATION              :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
R.E. GAS DEVELOPMENT, LLC, AND         :
REX ENERGY CORPORATION                 :
                                       :
                                       :
PETITION OF: R.E. GAS                  :
DEVELOPMENT, LLC, AND REX              :
ENERGY CORPORATION                     :


                                  ORDER



PER CURIAM

      AND NOW, this 20th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.